IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20948
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

EFRAIN MACZ,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-99-CR-417-3)
                       --------------------
                           July 17, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Efrain Macz has moved for leave

to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Macz has not filed a response.

Our independent review of the brief and the record discloses no

nonfrivolous issue in this direct appeal.   Accordingly, the motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.

R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.